           Case 3:18-cv-05500-JLR Document 31 Filed 04/15/21 Page 1 of 2




1                                               U.S. District Court Judge JAMES L. ROBART
                                            U.S. Magistrate Judge MICHELLE L. PETERSON
2

3

4

5

6

7                           UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
                                                 )
9    MAUREEN WOODWICK,                           ) CASE NO. C18-5500-JLR-MLP
                                                 )
10                         Plaintiff,            ) ORDER FOR ATTORNEY FEES
                                                 ) PURSUANT TO 42 U.S.C. § 406(b)
11   vs.                                         )
                                                 )
12
     Commissioner of Social Security,            )
13                                               )
                           Defendant.            )
14                                               )
                                                 )
15

16           THIS MATTER having come on regularly before the undersigned upon Plaintiff’s

17   Motion For Attorney Fees Pursuant to 42 U.S.C. § 406(b), it is hereby ORDERED that

18   Plaintiff’s   attorney,   JEANETTE    LAFFOON,      is   awarded    attorney   fees    of
19   $18,416.25pursuant to 42 U.S.C. § 406(b). If and when the approved 406(b) fee is
20
     received, counsel will refund directly to Plaintiff the $5,288.55 in EAJA fees previously
21
     received.
22
             //
23
             //
24

25
     ORDER FOR ATTORNEYS FEES                                     MADDOX & LAFFOON, P.S.
     PURSUANT TO 42 U.S.C. § 406(b)                               410-A South Capitol Way
                                                                  Olympia, WA. 98501
     [C18-5500-JLR-MLP]                                           (360) 786-8276
                                           - Page 1
          Case 3:18-cv-05500-JLR Document 31 Filed 04/15/21 Page 2 of 2




1    DATED this 15th day of April, 2021.

2

3

4
                                                  A
                                                  JAMES L. ROBART
5                                                 U.S. District Court Judge

6
     Presented by:
7

8
     /s/ JEANETTE LAFFOON
9    JEANETTE LAFFOON, WSBA #30872
     Attorney for Plaintiff
10
     DATED: April 15, 2021
11
                                                  /s/ JEANETTE LAFFOON
12                                                JEANETTE LAFFOON, WSBA #30872
13                                                Attorney for Plaintiff

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER FOR ATTORNEYS FEES                                   MADDOX & LAFFOON, P.S.
     PURSUANT TO 42 U.S.C. § 406(b)                             410-A South Capitol Way
                                                                Olympia, WA. 98501
     [C18-5500-JLR-MLP]                                         (360) 786-8276
                                           - Page 2
